Title: Extracts from the Gazette, 1741
From: Franklin, Benjamin
To: 



	Our River has been fast some time, And we hear from Lewes, that ’tis all Ice towards the Sea as far as Eye can reach. Tuesday and Wednesday last are thought to have been the coldest Days we have had these many Years. [January 8]



	Great Quantities of English Half-pence being Imported here, since the falling of our Exchange, to be pass’d as Pennies, some considerable Dealers were apprehensive we should be overstock’d with them, and began last Week to refuse them otherwise than at the Rate of five for four pence. Their Example being follow’d by many of the Shopkeepers, while others continued to take them for pence apiece, it occasion’d Considerable Confusion in small Dealings. And the Bakers refusing to make any more Bread ’till the Money was settled, the Mob rose on Friday Night and went round the Town breaking the Windows of several Merchants and others, and very much disturbed the City. They began to assemble again the Night following; but by the Vigilance and Resolution of some of the Magistrates, they were timely surpress’d, and the City has since remain’d quiet. [January 8]


  
	  [Advertisement] Very good Iron Stoves to be sold by the Printer hereof. [February 5]



  
	  [Advertisement] To be sold, By Anthony Morris, jun. very good Pitt and Sea Coal, at 18 pence a Bushel; at which Price ’tis allowed to be cheaper Fewel for Hearth Fireing than Wood at the present Rates. [February 5]



Just Published, (To be continued Monthly) The General Magazine, and Historical Chronicle, For January, 1741. Containing
I. Brief Historical and Chronological Notes of several Princes, States, Governments, &c.
II. Proceedings in the Parliament of Great-Britain on the Affair of Paper-Money in the American Colonies.
III. Instructions thereupon sent to the Governors of the Plantations.
IV. New-England Scheme for emitting private Notes to pass in Lieu of Money.
V. Proclamation issued in New-York, relating to the Coin.
VI. Proceedings in the Assembly of Pennsylvania.
VII. Report of the Lords Commissioners for Trade and Plantations, on the last Six Pennsylvania Laws.
VIII. Report of the King’s Attorney and Sollicitor General, on one of the said Laws, viz. That relating to the Manner of Taking an Oath.
IX. Act of Parliament for Naturalizing Foreigners in the British Colonies.
X. Proceedings of Assembly in New-England.
XI. Accounts of and Extracts from New Books, Pamphlets, &c. published in the Plantations, viz. Sermon to the military Men in Boston; Querists; Answer to the Querists; Lovetruth’s Letters to Mr. Whitefield, &c.
XII. Essays on various Subjects from the American News-Papers, viz. Ovid’s Cure. Queries on original Sin and Predestination; Observations on those Queries. Effects of dwelling on the Doctrines of Grace in Preaching, &c.
XIII. Poetry, viz. Address to the Deity. A Riddle. On the War. Admiral Hosier’s Ghost. Letter from the Spanish Admiral Don Blas. On Mr. Wesley’s Sermon on Free-Grace. To a young new-married Couple in Virginia. To the King, on Governor Gooch. Difference of Preachers. To the Author of the Poor Planter’s Physician. On Hearing Mr. Whitefield.

XIV. Historical Chronicle. Prodigious Booty taken by Kouli Kan. Compendium of the News received this Month from Turky, Russia, France, Germany, Great Britain, Ireland, Jamaica, St. Christophers, South-Carolina, Virginia, Maryland, New-England and New-York. Domestic Occurrences. Number of Troops sent on the Expedition by each Colony.
XV. Exchange between the Colonies and London.
XVI. Price current in Philadelphia.
XVII. Account of the Export of Provisions from Philadelphia, Anno 1740.
Printed and Sold by B. Franklin. Price Nine Pence.
[February 19]

  
	  Monday last, some Guns were fired from Carpenter’s Wharff, in Honour of St. David; but one of them (being overcharg’d with Powder, and besides imprudently ramm’d with rough Stones, which were to be shot at a Cask on the Ice) burst in Pieces, by which Accident Thomas Scot, Mate of the Ship Phenix, of Leverpoole, at 20 Yards distance, had his Scull fractur’d, and died in a few Hours. [March 5]


  
Just Published, (To be continued Monthly) The General Magazine, and Historical Chronicle, For February, 1741. Containing
I. Proceedings of the Parliament of Great-Britain on the Bill for prohibiting the Exportation of Provisions, &c.
II. Crown of England’s Title to America prior to that of Spain; or an Account of the Welch Indians.
III. Of the Constitution of Government in Virginia.
IV. Treaty of Peace concluded by the Governor of New-York, between the Six-Nations, and all the Southern and Western Indians.
V. Order of Council in New-York against Exporting Wheat.
VI. Order of Council in Philadelphia against Exporting Provisions to the Foreign Plantations.
VII. Accounts of and Extracts from New Books, Pamphlets, &c. published in the Plantations.
VIII. Essay on Paper-Currency, proposing a new Method for fixing its Value.
IX. The Wandering Spirit.



X. Dr. Colman’s Character of Archbishop Tillotson.
XI. Letter to Mr. Gilbert Tennent, enquiring into the Motives of his late Conduct.
XII. His Answer.
XIII. Some Account of the Effect of his Preaching.
XIV. The new Manual Exercise for the Foot.
XV. Manner of the Children’s Spending their Time at the Orphan-House in Georgia.
XVI. Pieces of Poetry, viz. Orphans Hymns. Answer to Riddle in the last Magazine. Elegy on Henry Brooke, Esq; Vernon’s Answer to Admiral Hosier’s Ghost. Geraldino’s Answer to Don Blass. &c.
XVII. Historical Chronicle.
XVIII. The Number of his Majesty’s Ships, Vessels, and Bomb-Ships, now in Pay.
XIX. Price Current in Philadelphia.
XX. Account of sundry Exports from Philadelphia.
Printed and Sold by B. Franklin. Price Nine Pence.
[March 26]

  
	  Tuesday last Mr. William Logan, eldest Son of the Honourable James Logan Esq; was married to Mrs. Hannah Emlen, a young Lady of Beauty, Merit and Fortune. [March 26]


  
	  We hear from Lancaster County, that during the Continuance of the great Snow which in general was more than three Foot deep, great Numbers of the back Inhabitants suffer’d much for want of Bread; that many Families of New-Settlers for some time had little else to subsist them but the Carcases of Deer they found dead or dying in the Swamps or Runns about their Houses; and although they had given all their Grain to their Cattle, many Horses and Cows are dead, and the greatest Part of the Gangs in the Woods are dead; that the Deers which could not struggle through the Snow to the Springs are believed to be all dead, and many of those which did get into the Savannahs are also dead, ten, twelve and fifteen being found in the Compass of a few Acres of Land. The Indians fear the Winter has been so fatal to the Deer, Turkeys, &c. in these Northern Parts, that they will be scarce for many Years. We also hear that a young Woman in Derry Township, attempting to get Home (about a Mile) as soon as she came within sight of her Father’s House turned out the Horse which she had borrow’d of her Neighbour, as he directed her; but not being able to make Way through the Snow, she threw off her Cloaths, and attempted to return on the Horses Footing; but after much struggling, as appear’d by her Tracts, she froze to Death. [April 9]


  
The Subscribers to the Library in Philadelphia are hereby advertised, that Monday the fourth of May ensuing, at Two in the Afternoon, is the Time appointed for the Company’s Choice of Directors and a Treasurer for the succeeding Year, and for making the Ninth Annual Payment, in the Library Room belonging to the State-House.
April 16. 1741.
J. Breintnall, Secr.
	[April 16]

  
	  On Sunday last died the Reverend Mr. Archibald Cummings, Commissary of the Province of Pensylvania, and the Counties of New-Castle, Kent, and Sussex on Delaware, and Minister of Christ-Church in Philadelphia. He was a zealous Assertor of the Principles of the Christian Religion, a Sincere Professor of the Doctrine of the Church of England, a faithful Pastor in his Congregation, an able and instructive Preacher, and an eminent Example of Piety and Goodness through every Step of his Life and Conversation. In short, He was a Person so Universally esteem’d in this Place for his many good Qualities, but especially for his Charity and Moderation towards all Religious Societies of differing Pursuasions, that his Death is much lamented by all Sorts of People. [April 23]


  
	  [Advertisement] Lent or taken by Mistake, about two Weeks ago, a Paduasoy Bonnet lin’d with black Silk. This Bonnet being the Second the Owner has lately lost, she has none now to wear: The Possessor is desired to return it soon to the Printer hereof, and shall be thankfully rewarded. [April 23]


  
Just Published, (To be continued Monthly) The General Magazine, and Historical Chronicle, For March, 1741. Containing
I. Continuation of Mr. Beverley’s Present State of Virginia.
II. Remainder of the New Manual Exercise.
III. Evolutions of the Foot by Col. Bland.
IV. Substance of the Bill depending in Parliment, for prohibiting the exportation of Provisions.
V. Considerations on the Bill.
VI. Order of Council in Boston, relating to the Exportation of Provisions.
VII. Governor Belcher’s Speech to the Assembly of New-Hampshire.
VIII. Governor Morris’s Letters to the Collectors of the Customs in New-Jersey.
IX. Second order of Council in Philadelphia, relating to the Exportation of Provisions.
X. New-England Manufactory- or Land-Bank Scheme.
XI. State of the late Dispute between the Upper and Lower House of Assembly in Maryland.
XII. Letter from D.B. to C.C.
XIII. Letter from Theophilus, Relating to the Divine Prescience.
XIV. Letter from Mr. Hugh Bryan, for Correcting which the Rev. Mr. Whitefield is now under Prosecution in Carolina.
XV. New Method for making excellent Mellasses of Apples.
XVI. Poetical Essays, viz. The Gardner’s Curse. Divine Psalmody. A Ballad to Admiral Vernon. On taking Porto Bello by Admiral Vernon. To the Rev. Dr. Watts, on his Divine Poems. The Raven’s colour chang’d. An irregular Ode. An Epigram. The Comparison, the Choice, and the Enjoyment.
XVII. Historical Chronicle.
XVIII. Price of Bills of Exchange.
XIX. Price Currant in Philadelphia.
Printed and Sold by B. Franklin. Price Nine Pence.
[April 30]


  
	  [Advertisement] Books &c. sold by B. Franklin, Bibles, several Sizes; Testaments, Psalters, Dyche, Owen’s, and Cocker’s, Spelling Books; Young Man’s Companion, Grammars, Latin and English Dictionaries, Erasmus and Cordery English and Latin; Ruddiman’s Rudiments, London Vocabularies, Cato, &c. Dyche and Bailey’s Dictionaries; Chambers’s Dictionary, Common Prayer-Books, of several Sizes and Sorts, with Companion to the Altar, Supplement, Cuts, &c. Law’s serious Call, and Christian Perfection, Erskine’s Sonnets, Whitefield’s Works compleat 6 Vol. Every Man his own Lawyer, Every Man his own Doctor, (Note, in a short time will be published, Every Man his own Priest) Family Instructor, Cole’s Dictionary, Nelson’s Justice, German Grammars, Quarles’s Emblems, Account Books, Paper, Inkpowder, Ink, Ivory-leav’d Memorandum Books, Quills, &c. &c. &c. [May 21]


  
Just Published, (To be continued Monthly) The General Magazine, and Historical Chronicle, For April, 1741. Containing
I. Remainder of Mr. Beverly’s Present State of Virginia.
II. The Lords Protests, I. Concerning certain Clauses proposed to be Part of the Address on the King’s Speech.
2. Concerning the Resolution upon the Orders given to Admiral Vernon.
3. On the Instructions given to Admiral Haddock.
4. On augmenting the Army by raising Regiments, rather than additional Men to Companies.
III. Two Speeches in Parliament by W. P-----y, Esq; and Sir R. W-----e.
IV. Proclamation of the Governor of New-York, enjoining a Fast.
V. Another relating to the Fires in that City.
VI. Speech of the Governor of New-York, to the Assembly of that Province.
VII. Assembly’s Answer.
VIII. Speech of the Governor of North-Carolina.
IX. Report from the Board of Trade on the Paper Currency of the Plantations.
X. Remarkable Dedication of the History of Georgia.
XI. Letters to the Rev. Mr. Whitefield from the Rev. Mr. Garden, with one of Mr. Whitefield’s in Answer.

XII. Remarks on Mr. Whitefield’s New-England Journal.
XIII. The Character of a Gentleman, from the Barbadoes Gazette.
XIV. Answer to the Wandering Spirit.
XV. Poetical Essays, viz. Solomon’s Pursuit after Content. Flavia’s Complaint. On the Death of a young Lady. On Universal Redemption. Verses dedicated to Mr. Gilbert Tennent. A Mathematical Question. The 23d Psalm. Translation of Prince Madoc’s Epitaph.
XVI. Historical Chronicle.
XVII. Price of Bills of Exchange.
XVIII. Price Currant in Philadelphia.
Printed and Sold by B. Franklin.
[May 28]

  
	  On the 25th of the last Month, the Presbyterian Synod opened their Session in this City; and after several Days spent in Debates on the Rights of Presbyteries, &c. a Protestation was entred into, on the first Instant, and signed by 12 Ministers and 8 Members then present, by which the Rev. Messrs. the Tennents, and their Adherents, are excluded the Synod, and declared to have forfeited their Right of sitting, and voting as Members thereof: The excluded Brethren immediately withdrew, and met by themselves in another Place. ’Tis said, that the Number of the Excluded was nearly equal to that of the Synod remaining. The Protestation, containing the Reasons of their Conduct, is now published by order of the Synod. [June 11]



  
	  On Sunday the 31st of last Month, the Rev. Mr. Gilbert Tennent preached five Times, to crowded Audiences: And on the Wednesday following, he baptised, at the New-Building, Eight adult Persons, who had been of the People called Quakers, one, as is said, a Preacher. Mr. Whitefield had baptised three at the same Place, when he was last in this City. [June 11]


  
	  [Advertisement] Best Glaz’d Press Papers Sold by the Printer hereof. [June 11]


  
	  The same Day [June 24] at a Grand Lodge of Free and Accepted Masons, held for the Province of Pennsylvania, at the Indian King in this City; Mr. Philip Syng was chosen Grand Master for the Year ensuing; Mr. Thomas Boude was appointed Deputy Grand Master, and Mr. Lambert Emerson and Dr. Thomas Bond Grand Wardens. [June 25]


  
Saturday next will be Published, (To be continued Monthly) The General Magazine, and Historical Chronicle, For May, 1741. Containing
I. The Lords Protests against Sir R. Walpole.
II. Preface to the History of Georgia.
III. Continuation of Mr. Garden’s Letters.
IV. Remainder of the Remarks on Mr. Whitefield’s New-England Journal.
V. The Governor of Maryland’s Speech to both Houses of Assembly.
VI. The Address of the Upper-House of Assembly to the Governor.
VII. The Governor’s Answer.
VIII. The Address of the Lower House of Assembly to the Governor.
IX. The Governor’s Answer.
X. Extract of the Votes of Assembly of Maryland.
XI. Proceedings of Assembly in New-England.
XII. Governor of New-England’s Brief.
XIII. Proceedings of Assembly in New-York.
XIV. Governor of New-York’s Speech to the Assembly.

XV. Martha Harward’s Letters, &c.
XVI. A Dialogue against ridiculing Personal Defects.
XVII. Answers to the Mathematical Question, &c.
XVIII. Answer [to] the Letter from Theophilus relating to divine Prescience.
XIX. Copy of Part of Sir John Randolph’s Will.
XX. Poetical Essays, viz. Translation of Mr. Addison’s Latin Poem on the Resurrection. To the Memory of Benjamin Needler, Esq; On the Rev. Mr. Tennent’s Departure from Boston.
XXI. Historical Chronicle.
XXII. Price of Bills of Exchange.
XXIII. Price Currant in Philadelphia.
Printed and Sold by B. Franklin.
[June 25]

  
	  [Advertisement] Lost about eight Days since, a red Leather Pocket Case, gilt Constantinople on the Back, containing a Note of hand payable to Bradley and Co. for £13 and about £5 in Money. Whoever brings it to the Printer hereof, shall have Forty Shillings Reward. [July 2]


  
Just Published, (To be continued Monthly) The General Magazine, and Historical Chronicle, For June, 1741. Containing,
I. The King’s Speech to the Parliament, on the 8th of April, 1741.
II. The House of Lords Address to the King.
III. The House of Commons Address to the King.
IV. Proceedings of Assembly in New-York.
V. Governor of New-York’s Proclamation.
VI. Proceedings of Assembly in Pennsylvania.
VII. Abstract of the History of Georgia.
VIII. Continuation of Mr. Garden’s Letters.
IX. Answer to Mr. Garden’s three first Letters.
X. Answer to some particulars of the Remarks on Mr. Whitefield’s New-England Journal.
XI. Reply to the foregoing Answer.
XII. Supplement to the History of the Wandring Spirit.
XIII. Of Slander and Detraction, from the Barbadoes Gazette.

XIV. On the same Subject, from the Virginia Gazette.
XV. On Politicians.
XVI. An infallible Receipt to make a new Kind of a Convert, being an approv’d Nostrum among the Friends of our great modern Mountebank.
XVII. A Letter from a Gentleman in Connecticut to the Rev. Mr. Gilbert Tennent.
XVIII. Another Answer to the Mathematical Question in our Magazine for April.
XIX. Poetical Essays, viz. Carmen Gratulatorium. A Poem to the Querists. A true Tale of a Country Squire. On Mrs. Rowe’s Friendship in Death.
XX. Historical Chronicle.
XXI. Price of Bills of Exchange.
XXII. Price Currant in Philadelphia. [July 30]


  
    On the 4th Instant, died Andrew Hamilton, Esq; and was the next Day inter’d at Bush-Hill, his Country Seat. His Corps was attended to the Grave by a great Number of his Friends, deeply affected with their own, but more with their Country’s Loss. He lived not without Enemies: For, as he was himself open and honest, he took pains to unmask the Hypocrite, and boldly censured the Knave, without regard to Station and Profession. Such, therefore, may exult at his Death. He steadily maintained the Cause of Liberty; and the Laws made, during the time he was Speaker of the Assembly, which was many Years, will be a lasting Monument of his Affection to the People, and of his Concern for the welfare of this Province. He was no Friend to Power, as he had observed an ill use had been frequently made of it in the Colonies; and therefore was seldom upon good Terms with Governors. This Prejudice, however, did not always determine his Conduct towards them; for where he saw they meant well, he was for supporting them honourably, and was indefatigable in endeavouring to remove the Prejudices of others. He was long at the Top of his Profession here, and had he been as griping as he was knowing and active, he might have left a much greater Fortune to his Family than he has done: But he spent more Time in hearing and reconciling Differences in Private, to the Loss of his  Fees, than he did in pleading Causes at the Bar. He was just, where he sat as a Judge; and tho’ he was stern and severe in his Manner, he was compassionate in his Nature, and very slow to punish. He was the Poor Man’s Friend, and was never known to with-hold his Purse or Service from the Indigent or Oppressed. He was a tender Husband and a fond Parent: But—these are Virtues which Fools and Knaves have sometimes in common with the Wise and the Honest. His free Manner of treating Religious Subjects, gave Offence to many, who, if a Man may judge by their Actions, were not themselves much in earnest. He feared God, loved Mercy, and did Justice: If he could not subscribe to the Creed of any particular Church, it was not for want of considering them All; for he had read much on Religious Subjects. He went through a tedious Sickness with uncommon Chearfulness, Constancy and Courage. Nothing of affected Bravery or Ostentation appeared; But such a Composure and Tranquility of Mind, as results from the Reflection of a Life spent agreeable to the best of a Man’s Judgment. He preserved his Understanding and his Regard for his Friends to the last Moment. What was given as a Rule for a Poet, upon another Occasion, may be justly apply’d to Him upon this,

—Servetur ad imum
Qualis ab incepto processerit, et sibi constet.

[August 6]

  
[Advertisement] Taken away from a Back-Room of David Evans, in Market-Street, Philadelphia, on Thursday last, A Case of Drawing Instruments, About four Inches and half long: It is desired the same be return’d out of Hand to David Evans or the Printer hereof. The Owner having greater Occasion for it, than the Person that took it away; otherwise such a speedy return would not have been insisted upon.
	July 4. 1741. [August 6]


  
	  [Advertisement] Lent about a Month or 6 Weeks ago, two Books call’d Law’s Christian Perfection, and his Call to devout and holy Life, the Owner’s Name at length on a blank Leaf at the beginning. The Borrower is desired to return them, for the Owner has now leisure to read them. [August 6]


  
[Advertisement] Lent about a Month or 6 Weeks ago, two Books, call’d Law’s Christian Perfection, and his Call to a devout and holy Life; the Owner’s Name at Length on a blank Leaf at the Beginning. The Borrower is desired to return them to the Owner, which will be thankfully acknowledged by Your Humble Servant,
Deborah Franklin
[August 13]

  
	  This Day the Honourable Thomas Penn, Esq; one of the Proprietors of this Province, attended by a great Number of the principal Inhabitants of this City, set out for New-York, in order to embark on Board his Majesty’s Ship Squirrel, Capt. Peter Warren Commander, for Great-Britain. [August 20]


  
	  Just Published, The American Almanack for the Year 1742. By John Jerman, Philomath. Printed and Sold by B. Franklin. [September 24]


  
	  Tuesday last, Samuel Hasell, Esq; Mayor of this City, made the Customary Feast at the Expiration of the Mayoralty, when the Governor, Council, the Corporation, and a great Number of the Inhabitants were entertain’d at the Court-House in the most handsome Manner. [October 1]


  
	  Last Monday died after a lingring Illness Alexander Henry Keith, Esq; at the Seat of his Father-in-Law Anthony Palmer, Esq; He was for several Years Collector of his Majesty’s Customs at New-Castle on Delaware, and Son of Sir William Keith, late Lieutenant Governor of this Province, &c. The Day following he was decently interr’d. [October 8]


  
	  On Tuesday last Clement Plumsted, Esq; was elected Mayor of this City for the ensuing Year: When Robert Strettell, William Parsons, William Rawle, Thomas Hopkinson, Samuel Rhodes, and Andrew Hamilton, Son of Andrew Hamilton Esq; lately deceas’d, were chosen Common-Council-Men. And the following Gentlemen were promoted Aldermen, to wit, William Till, Joseph Turner, James Hamilton, and Benjamin Shoemaker. [October 8]


  
	  Just Published, The New Jersey Almanack for the Year 1742. By William Ball, Philomath. Printed and Sold by B. Franklin. [October 22]


  
	  [Advertisement] All Persons indebted to Doctor Phineas Bond, are desired to make their Payments to Thomas Bond, who is removed to the Sign of the Golden Mortar in Second-Street, a little below the Quakers Meeting-House. [October 29]


  
[Advertisement] John Dabney, Mathematical Instrument Maker from London, In King-Street, Boston, New-England. Makes and Mends all Sorts of Mathematical Instruments, as Theodolites, Spirit Levels, Semicircles, Circumferenters, and Protractors, Horizontal and Equinoctial Sun-Dials, Azimuth and Amplitude Compasses, Eliptical and Triangular Compasses, and all sorts of common Compasses, drawing Pens and Portagratons, Pencil-Cases and parallel Rulers, Squares and Bevils, Free-Masons Jewels, with sundry other Articles too tedious to mention.
N.B. He sets Load-Stones in Silver or Brass, after the best Manner. [November 19]


  
	  Next Week WILL BE Published, Poor Richard’s Almanack for the Year 1742. Printed and Sold by B. Franklin. [November 26]


  
	  Sunday Night last, Count Zinzendorff arrived here from New-York, attended by some of the Moravian Brethren, who are, with a considerable Number more expected in the Spring, to be settled at Nazareth on the Forks of Delaware. [December 3]


  
	  [Advertisement] To BE Sold at the Post-Office Philadelphia, The New Invented Iron Fire-Places; Where any Person may see some of them that are now in Use, and have the Nature and Advantages of them explain’d. [December 3]


  
	  Next Week WILL BE Published, The Pocket Almanack, For the Year 1742. Sold by the Printer hereof; Where may be had, Jerman’s, Ball’s, Leed’s, and Poor Richard’s Almanacks. [December 29]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New Printing-Office, near the Market.

